Case 1:17-cv-00112-APM Document 105 Filed 03/11/21 Page 1 of 35




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA


MICHAEL MOLOCK, ET AL.,            )
                                   )
          Plaintiffs,              )
                                   )          CA No. 16-2483
       vs.                         )
                                   )
WHOLE FOODS MARKET, INC., ET AL., )
                                   )
          Defendants.              )          Washington, D.C.
-----------------------------------)          February 8, 2021
                                   )          11:08 a.m.
VICTOR VASQUEZ, ET AL.,            )
                                   )
          Plaintiffs,              )
                                   )
        vs.                        )          CA No. 17-112
                                   )
WHOLE FOODS MARKET, INC., ET AL., )
                                   )
          Defendants.              )
___________________________________)

            TRANSCRIPT OF JOINT STATUS CONFERENCE
                VIA TELECONFERENCE PROCEEDINGS
              BEFORE THE HONORABLE AMIT P. MEHTA
                 UNITED STATES DISTRICT JUDGE


APPEARANCES:

For Molock Plaintiffs:            Salvatore J. Zambri
                                  REGAN ZAMBRI & LONG, PLLC
                                  1919 M Street, NW
                                  Suite 350
                                  Washington, D.C. 20036
                                  (202) 463-3030
                                  szambri@reganfirm.com

For Vasquez Plaintiffs:           Brendan J. Klaproth
                                  KLAPROTH LAW PLLC
                                  406 Fifth Street, NW
                                  Suite 350
                                  Washington, D.C. 20001
                                  (202) 618-2344
                                  jklaproth@klaprothlaw.com
Case 1:17-cv-00112-APM Document 105 Filed 03/11/21 Page 2 of 35




APPEARANCES CONTINUED

For the Defendants:               Gregory J. Casas
                                  David E. Sellinger
                                  John Hempfling (via telephone)
                                  GREENBERG TRAURIG, LLP
                                  300 West Sixth Street
                                  Suite 2050
                                  Austin, TX 78701
                                  (512) 320-7238
                                  casasg@gtlaw.com
                                  sellingerd@gtlaw.com
                                  john.hempfling@wholefoods.com


Court Reporter:                   William P. Zaremba
                                  Registered Merit Reporter
                                  Certified Realtime Reporter
                                  Official Court Reporter
                                  U.S. Courthouse
                                  333 Constitution Avenue, NW
                                  Room 6511
                                  Washington, D.C. 20001
                                  (202) 354-3249

Proceedings recorded by mechanical stenography; transcript
produced by computer-aided transcription
     Case 1:17-cv-00112-APM Document 105 Filed 03/11/21 Page 3 of 35

                                                                           3

1                          P R O C E E D I N G S

2               COURTROOM DEPUTY:     Your Honor, this is Civil --

3    and, Whole Foods Counsel, are we waiting for Mr. Sellinger

4    to dial in as well?

5               MR. CASAS:    No, we can go ahead.     Thank you.

6               COURTROOM DEPUTY:     Okay.

7               Your Honor, this is a Joint Status Conference for

8    Civil Action 16-2483 and Civil Action 17-112,

9    Michael Molock, et al. and Victor Vasquez et al., versus

10   Whole Foods Market, Inc., et al.

11              Salvatore Zambri for the Molock Plaintiffs.

12              Brendan Klaproth for the Vasquez Plaintiffs.

13              John Hempfling and Allen Hersh for the defendants.

14              MR. SELLENGER:    And David Sellinger also for

15   Whole Foods.   I'm sorry, I was on mute.

16              THE COURT:    Okay.   Good morning, Counsel.      I hope

17   everybody is doing well.

18              So we're back for a status hearing this morning.

19              I've had a chance to review the Joint Status

20   Report that you all prepared, and I think it was filed on

21   Friday.   I have to confess, I had hoped to read it one more

22   time before we convened this morning, but that last hearing

23   went a little longer than I anticipated.

24              So let's just kind of start with where things are

25   in terms of depositions.     You've created a list of people
     Case 1:17-cv-00112-APM Document 105 Filed 03/11/21 Page 4 of 35

                                                                          4

1    that have been deposed so far; you've got a schedule of

2    people who are scheduled to be deposed.

3               So let me start with Mr. Zambri and plaintiffs'

4    counsel and kind of get your sense of how things are

5    progressing on that front.

6               MR. ZAMBRI:    Thank you, Your Honor.      This is

7    Salvatore Zambri.    And good morning.

8               We actually have -- since we last spoke, we've

9    been progressing quite nicely.      Lots of depositions have

10   been scheduled.    We're still -- there's still some

11   stragglers out there that we're working on, but we've done

12   several depositions since we last spoke.        Maybe "several" is

13   not the right word, but some, and, as I say, all these

14   others have been scheduled.      Two of them dropped off the

15   calendar because of some unexpected personal things that

16   popped up, but I believe they're back on the calendar now.

17   So we're in good shape, I think, with progressing with the

18   depositions.   I imagine all parties will agree with me.

19              There are a few things that I think will be the

20   core issues for today's discussion.       One is the

21   representation or identification of a new witness by

22   Whole Foods, Mr. Campanelli, which we can discuss quickly --

23   or maybe not quickly, but we should discuss.

24              And then, secondly, there are documents related to

25   the payments that have been made to Whole Foods' employees
     Case 1:17-cv-00112-APM Document 105 Filed 03/11/21 Page 5 of 35

                                                                       5

1    that we just learned about; they've never been disclosed to

2    us during the deposition of a gentleman named Mike Grady.

3               THE COURT:    This is the Grady material on the

4    laptop?   Is that what you're referring to?

5               MR. ZAMBRI:    Correct, Your Honor.

6               THE COURT:    Okay.

7               MR. ZAMBRI:    He indicated in his deposition that

8    he was the one who led the formula, created the formula for

9    how people were going to be paid back and how much they were

10   going to be paid back.

11              He indicated that --

12              THE COURT:    This is -- who is he?

13              MR. ZAMBRI:    He works for --

14              THE COURT:    What -- sorry.

15              MR. ZAMBRI:    He works for what they refer to as

16   Global.   So it's a Whole Foods entity that's not a defendant

17   in this case.    But he was assigned as a lead person in

18   determining the calculus for how much people should be paid.

19              And he testified very plainly that there was a

20   common -- that was a term he used -- a common approach not

21   only for 2016, for the months that he investigated, but also

22   for a period of time prior to 2016, although he was not

23   specific as to how far back in time his investigation and

24   calculus went.

25              And he said he applied the common formula and the
     Case 1:17-cv-00112-APM Document 105 Filed 03/11/21 Page 6 of 35

                                                                         6

1    common analysis.    He created spreadsheets.      And these

2    documents exist, and they've been in existence, but they've

3    never been produced.

4                THE COURT:    I'm sorry, when you say "him," what do

5    you mean?

6                Because there was an internal investigation done

7    here after these allegations came to the floor.

8                Are you suggesting he was an internal investigator

9    or he's in some other capacity?

10               MR. ZAMBRI:    No.    He was part of the internal

11   investigation.

12               THE COURT:    Okay.

13               MR. ZAMBRI:    He's part of the Whole Foods -- he

14   works for one of the Whole Foods companies.        He was

15   absolutely part of the internal investigation.

16               And, you know, he said that these documents exist,

17   they've always existed.      We've never received them.      They

18   should have been produced.

19               But so Mr. Campanelli appears to be --

20               THE COURT:    Then --

21               MR. ZAMBRI:    I'm sorry, Your Honor?

22               THE COURT:    Hang on for a second.

23               That's all right.      I'm just trying to understand

24   what Mr. Grady has, I guess.

25               So when you say he did "calculations," in other
     Case 1:17-cv-00112-APM Document 105 Filed 03/11/21 Page 7 of 35

                                                                         7

1    words, are you saying he did sort of a retrospective

2    analysis in the course of the investigation across multiple

3    stores or just for the stores involving these

4    Mid-Atlantic -- you know, these sort of nine Mid-Atlantic

5    stores, or his calculations involve a broader analysis of

6    the gainsharing program and the shifting that you all claim

7    occurred?

8                MR. ZAMBRI:   So a bit of a hybrid.

9                So he did an investigation of nationwide stores

10   regarding the shifting of labor.       And, in fact, he did it

11   quite quickly.    I mean, it's sort of amazingly -- he did it,

12   like -- he went nationwide.      Like, within three or four

13   days, he was able to do an internal calculus of where the

14   shifting appeared to be.     I'll call it red flaggable, if

15   that's a good term.

16               At the end of the day, however, his testimony

17   seemed to be clearly that he did not do a nationwide

18   calculus of what ought to be paid to people, because he

19   relied on other people telling him that they were only going

20   to make payments to employees in the nine stores.

21               And, you know, so what he did was he did a

22   calculus for those employees, for those nine stores.          But

23   not only for 2016.    He went back in time and applied a

24   common approach, his term, a common calculus, common

25   approach.
     Case 1:17-cv-00112-APM Document 105 Filed 03/11/21 Page 8 of 35

                                                                          8

1               And he was not able to be specific as to amounts.

2    And even some of the calculations, he wasn't willing to be

3    specific about.    And, you know, I know it's been a long

4    time, but I kind of find it hard to believe that he doesn't

5    have some specific memory of it.

6               So he's relying upon the spreadsheets.        And he

7    didn't have them with him, so he wasn't able to turn to

8    them.

9               But I think that answers your question,

10   Your Honor --

11              THE COURT:    Yeah, I think that does.

12              MR. ZAMBRI:    -- at least to the best of my

13   ability.

14              THE COURT:    And I think this is in the report.

15   So you'll forgive me if it's in there; I'm just not

16   remembering.

17              So where are the -- I think it's a hard drive that

18   he shares?

19              MR. ZAMBRI:    Yeah.

20              So I want --

21              THE COURT:    Maybe that's a better question for

22   Whole Foods.

23              But he says it's on a hard drive.       And so where is

24   the hard drive and what's the status of it?

25              MR. HEMPFLING:    Your Honor --
     Case 1:17-cv-00112-APM Document 105 Filed 03/11/21 Page 9 of 35

                                                                         9

1               MR. ZAMBRI:    Your Honor, can I just --

2    Mr. Hempfling, can I just pipe in real quickly there,

3    because I don't think, in his deposition -- and those who

4    participated can correct me if I am wrong -- Mr. Grady did

5    not indicate that it was on a hard drive.        I don't think he

6    used that terminology.     I think he said that he had

7    spreadsheets.

8               Counsel, since the deposition, defense counsel,

9    has informed us, frankly in their draft status report, that

10   it's on a hard drive somewhere.

11              Now, it's conceivable Mr. Grady mentioned a hard

12   drive, but he certainly mentioned, unless I'm losing my

13   senility here or becoming -- losing memory here in my older

14   age, but I think he said "spreadsheets," Your Honor.

15              And so I can't contemplate that Whole Foods

16   doesn't have a file, electronic or otherwise, that simply

17   captures the calculus that was done, who got paid, when they

18   got paid, the amounts they got paid.

19              It shouldn't be -- the idea that it's buried in

20   some massive hard drive somewhere, that it's going to take

21   terabytes worth of analyses to cull through, it's just -- to

22   me, it just does not seem credible that this investigation

23   of this importance does not have an accessible file, that

24   Mr. Grady was alluding to, with spreadsheets that tells us

25   the information that we need.
     Case 1:17-cv-00112-APM Document 105 Filed 03/11/21 Page 10 of 35

                                                                        10

1               MR. HEMPFLING:     Your Honor, this is

2    John Hempfling.

3               I think I can clarify what occurred at the

4    deposition and what we have learned since, if you would

5    like.

6               THE COURT:    Yeah.   Please.

7               MR. HEMPFLING:     Okay.

8               So Mr. Grady is a former team member for Whole

9    Foods Market Services, Inc.      And what he testified to was

10   that with regard to the investigation in the heat map, he

11   put together indicators for other people then to go out and

12   investigate.    And with regard to the calculations, what he

13   did was assist experts who were brought in to make those

14   calculations.

15              So what Mr. Casas and I discussed during breaks of

16   Mr. Grady's deposition was -- and we talked with opposing

17   counsel on this issue -- was that we were going to discuss

18   who all was involved in doing the calculations and then get

19   back with them on how exactly we would identify those people

20   because they were experts.

21              So what we determined was that the main witness,

22   Anthony Campanelli with Deloitte, was sort of a hybrid, but

23   that we would identify him to counsel sooner rather than

24   later, not wait for expert discovery, so that they could

25   take discovery with regard to any facts about the
     Case 1:17-cv-00112-APM Document 105 Filed 03/11/21 Page 11 of 35

                                                                        11

1    calculations, because Mr. Grady did not do those

2    calculations.

3                And there wasn't a -- well, Mr. Campanelli can

4    speak more to all of the individual issues that went into

5    trying to determine what each witness was paid out.          But

6    those documents are with the expert, not with Mr. Grady.

7                As far as the hard drive is concerned --

8                THE COURT:   I'm sorry, and that expert is outside

9    retained?    Is that an outside-retained expert?

10               MR. HEMPFLING:    Correct, Your Honor.

11               THE COURT:   Retained for the investigation?

12   I thought I heard you say Ernst & Young.

13               MR. HEMPFLING:    Deloitte, Your Honor.

14               THE COURT:   Deloitte.    I'm sorry.

15               MR. CASAS:   Yes, sir.

16               And they were originally retained by a firm that

17   was involved in the initial investigation before myself and

18   the attorneys from Greenberg were brought in.         So there's --

19   we've been balancing sort of a two-part process that

20   Deloitte has been involved in, and what we've decided is

21   that with regard to the calculations, we agree that he's got

22   some facts, some expert knowledge, and will let opposing

23   counsel get discovery with regard to those calculations,

24   which they did, not Mr. Grady.

25               Mr. Grady's part in that was to supply the
     Case 1:17-cv-00112-APM Document 105 Filed 03/11/21 Page 12 of 35

                                                                             12

1    information needed by Deloitte to do the calculations.             So

2    most of those documents --

3               THE COURT:    And those --

4               MR. HEMPFLING:     Oh.   Go ahead, Your Honor.

5               THE COURT:    That's all right.

6               And the calculations that you all are referring

7    to, what is that?     Is that -- is this money that was paid

8    back to store employees or an attempt to quantify the amount

9    of money that had been shifted?       And what's the scope of the

10   calculation?    Is it just the nine stores or is it broader

11   than that?

12              MR. HEMPFLING:     Your Honor, that's exactly what it

13   is.   It was the calculations for the store team members at

14   the nine stores.

15              I don't remember what the date range for that was,

16   but that's something Mr. Campanelli can testify to.          So

17   that's what Mr. Campanelli is.

18              And I kind of got off topic; I think you also

19   wanted to know about his hard drive.        What Mr. Grady said

20   during his deposition was, is that they had done

21   calculations and he put stuff on spreadsheets that were kept

22   on a hard drive.    It wasn't like he had a file folder of

23   hard-copy documents.

24              When we first started -- when we first got

25   involved, we issued a litigation hold demo that had a data
     Case 1:17-cv-00112-APM Document 105 Filed 03/11/21 Page 13 of 35

                                                                        13

1    survey on it.    During the course of the deposition, we

2    learned about his hard drive.       We'd never heard of it

3    before.   We worked closely with Mr. Grady throughout this

4    case, even after he was a team member.        He'd never

5    identified this.    He didn't identify it in the data survey.

6    So we were not aware of it.

7               As soon as he said that, I actually texted my

8    paralegal and said, hey, Mike just mentioned that there was

9    this hard drive.    We need to locate this hard drive.

10              So we located a hard drive that was retained by

11   Mr. Grady's former team leader, and we sent that for

12   processing to our electronic discovery expert.

13              What we initially were told was that there was two

14   terabytes worth of information on it and to process

15   it would be 134,000, one-time payment, with $9,000 a month

16   for storage fees.     So we went back to them and said, we need

17   to identify what folders may have accessible information

18   that's relevant, not just a huge assortment of ESI.          We

19   don't want to do a data comp.

20              So what we were able to find out is that there are

21   two folders in there that apparently have the term

22   "gainsharing" involved.      We're asking them to process those

23   so that we can get any information that's on it, and we will

24   provide that to counsel.

25              But I -- we absolutely had no idea that this hard
     Case 1:17-cv-00112-APM Document 105 Filed 03/11/21 Page 14 of 35

                                                                         14

1    drive existed before Mr. Grady testified to it during his

2    deposition.

3                THE COURT:   Okay.

4                All right.   And so what's the current status then?

5    It's being processed -- those two folders are being

6    processed?    And where do things stand in that processing and

7    then ultimate production?

8                MR. HEMPFLING:    So on Friday afternoon, I received

9    an email from our expert, the people that are doing this for

10   us, and they were going to start processing it, I believe,

11   today.

12               It looks like there's about two gigabytes worth of

13   data, so hopefully it will not take us terribly long to get

14   through all that and then to determine whether there's

15   relevant information on this.

16               We don't know whether this was the hard drive that

17   Mr. Grady was referring to.      And my concern is that

18   I believe, if I remember correctly, that the two gainsharing

19   folders also had a date range that was, I believe, 2015.           So

20   I don't know whether this is going to be information

21   relevant to this gainsharing case or whether it was stuff

22   from five years ago.     We just don't know.     But it's

23   relevant.

24               THE COURT:   What, if anything -- I'm sorry.

25               What, if anything, has he said in terms of where
     Case 1:17-cv-00112-APM Document 105 Filed 03/11/21 Page 15 of 35

                                                                        15

1    the hard drive is, or was he asked about it during the

2    deposition or after, and what information has he provided

3    that would enable you to confirm whether the hard drive

4    you've identified is the one he was talking about?

5               MR. HEMPFLING:     All he's told us is that it was a

6    hard drive that he left with his team leader.         And so the

7    only hard drive that we found that his team leader had that

8    was left by Mike Grady is this one.

9               THE COURT:    Okay.

10              And has there -- you know, look, I think the

11   question arises whether he was in a position to view the

12   files of this hard drive and confirm whether this is the

13   hard drive he's talking about.

14              So is there any plan to pose those kind of

15   questions to him to verify, based on the actual contents of

16   the hard drive, whether this is what he was talking about?

17              MR. HEMPFLING:     Frankly, Your Honor, I wasn't

18   smart enough to come up with that idea on my own, but

19   we will certainly do that.

20              THE COURT:    Okay.

21              I'm sure that's what plaintiffs' counsel is going

22   to want, is some verification from Mr. Grady that, in fact,

23   what he -- what you all have found is what he's talking

24   about.   And if it's something else, then that opens up a

25   whole different -- that creates a whole different set of
     Case 1:17-cv-00112-APM Document 105 Filed 03/11/21 Page 16 of 35

                                                                        16

1    problems.

2                Okay.   Well, that's helpful, and that fleshes out

3    sort of where things stand.

4                So, Mr. Zambri, what, if anything, do we need to

5    do or do you need me to do in terms of moving this forward?

6    It sounds like things are moving forward and kind of you all

7    are going to get what you're to get in relatively short

8    order.

9                And hopefully, you'll get some confirmation that

10   the hard drive is the one that Mr. Grady is, in fact,

11   recalling.

12               MR. ZAMBRI:    Yes, Your Honor.

13               This is Salvatore Zambri.

14               So we'll work together on that.

15               We would request, of course, that we get these

16   documents and have a chance to review them before

17   Mr. Campanelli's deposition.      So we'll coordinate with

18   counsel and try to get that on the books as quickly as

19   possible.

20               The only other issues that I wanted to bring to

21   the Court's attention are sort of lingering things that

22   we're still, as counsel, working through.        One is the box --

23               THE COURT:    Let's -- hang on.

24               Let's talk about Campanelli real quick since you

25   just raised him.
     Case 1:17-cv-00112-APM Document 105 Filed 03/11/21 Page 17 of 35

                                                                         17

1               MR. ZAMBRI:    Okay.

2               THE COURT:    This is the person who's sort of a

3    quasi-expert fact witness, right?

4               MR. ZAMBRI:    Yes, Your Honor.

5               THE COURT:    So -- go ahead.

6               MR. ZAMBRI:    Well, Your Honor, you know, I was

7    complaining a bit earlier on in this discussion that he

8    should have been identified.

9               I mean, you can hire him and hope to use him as an

10   expert in the case.     But if he's factually involved in an

11   investigation that you're doing, not for the purposes of

12   litigation but because you're a company who needs to do it,

13   and you're drawing conclusions and creating memoranda or

14   whatever else, spreadsheets, whatever it may be, and

15   determining who gets paid what, when, and how, that's

16   factual stuff.    Sure, you could identify him as an expert if

17   you want later, but that should have been revealed.          Now,

18   I'm not asking for a sanction, I'm just saying it's

19   frustrating.    But we need those documents.

20              But he's clearly not a pure expert in the sense

21   that it would have been appropriate -- and -- you know, to

22   withhold his identification, and certainly not appropriate

23   to withhold the documents he created pursuant to the work he

24   did in this regard.

25              Now, to Mr. Hempfling's defense, he's saying he
     Case 1:17-cv-00112-APM Document 105 Filed 03/11/21 Page 18 of 35

                                                                           18

1    didn't know about it, at least the creation of the

2    documents.    So, you know, I don't know.

3                But we're -- we can work through it, we can work

4    through this --

5                THE COURT:    Okay.

6                MR. ZAMBRI:    -- as long as there's a relatively

7    timely disclosure and we have a chance to look at everything

8    before we depose him.

9                But I do worry about the discovery.       Every time

10   these things happen, Your Honor, I worry about the discovery

11   schedule.

12               THE COURT:    Well, you're not the only one.

13               So before we move off of Campanelli -- and I

14   don't think this was specified in the Status Report.          So if

15   he had -- is he a Deloitte employee or a Whole Foods

16   employee?

17               MR. HEMPFLING:    Your Honor, he's a Deloitte

18   employee.

19               THE COURT:    Okay.

20               All right.    And so he's been scheduled or has not

21   been scheduled yet?

22               MR. HEMPFLING:    Has not been scheduled yet,

23   Your Honor.    But we'll certainly work with opposing counsel

24   to get him scheduled.

25               THE COURT:    Okay.
     Case 1:17-cv-00112-APM Document 105 Filed 03/11/21 Page 19 of 35

                                                                        19

1               All right.

2               All right.    Mr. Zambri, what else do you want to

3    tee up this morning?

4               MR. ZAMBRI:    Very quickly, Your Honor.

5               We received some time ago a privilege log from

6    counsel for Whole Foods, and I responded to it in writing

7    some time ago, and we've been having discussions.          We

8    haven't been able to resolve the disputes, but candidly,

9    it's not like we're throwing grenades at each other over

10   this thing.

11              But hopefully within the next week or two, we'll

12   be able to have a more substantive resolution.         If not, then

13   this may have to be brought to your attention at the next

14   status conference, if not sooner.       So there's that issue out

15   there.   I just wanted to throw it out there; I don't think

16   we need to deal with it right now since I haven't gotten a

17   formal response to my letter yet.

18              The only other issue, unless Your Honor had

19   questions about the privilege log, is the boxes of

20   documents.    There's still some disagreement among counsel

21   regarding what we're forced to review and what we're not

22   forced to review.

23              Our position remains that, based on the labels of

24   the folders, it's clear that a lot of this stuff has

25   absolutely nothing to do with this case, unless the labeling
     Case 1:17-cv-00112-APM Document 105 Filed 03/11/21 Page 20 of 35

                                                                           20

1    person just was reckless.

2               So, again, we're working with counsel.         Hopefully

3    we can whittle down, to a reasonable extent, the boxes that

4    we would have to review that may have relevant information.

5    But that's still an ongoing discussion.

6               Those are the only other two issues that I wanted

7    to bring to your attention, Your Honor.

8               THE COURT:    Okay.

9               Well, it doesn't sound like on the boxes I need to

10   resolve anything; you all will continue to work through that

11   issue.   And if it requires my attention and we get to that

12   point, but we're not there yet.

13              MR. ZAMBRI:    Correct.

14              MR. HEMPFLING:     Yes, Your Honor, I think that's

15   correct.

16              One other issue, Your Honor.       This is

17   John Hempfling.

18              THE COURT:    Well, Mr. Hempfling, before I turn to

19   you again, let me just -- Mr. Klaproth hasn't had a chance

20   to chime in.    So before we turn to Whole Foods, let me turn

21   to him and see if he wants to raise anything on behalf of

22   his clients.

23              MR. KLAPROTH:     Thank you, Your Honor.

24              This is Brendan Klaproth on behalf of the Vasquez

25   Plaintiffs.
     Case 1:17-cv-00112-APM Document 105 Filed 03/11/21 Page 21 of 35

                                                                         21

1               Just a few quick things:

2               With respect to the depositions that have been

3    scheduled, they've gone very smoothly.        And to Mr. Hempfling

4    and Mr. Casas's credit, one of the issues that came up with

5    my clients' depositions was the length and duration.

6               But it seems that we've finally hit a groove where

7    we've been getting these depositions done in one day.          So

8    that's good news.     And I think that we should be able to

9    complete depositions within the contemplated discovery

10   period, absent any new thing that arises.        So that's good

11   news.

12              And then with respect to Mike Grady, his

13   deposition, he was the numbers guy.       And I want to make sure

14   that it's very clear:     He's the Nate Silver of

15   FiveThirtyEight.    He's the guy who crunched all the numbers,

16   as far as transfers that occurred throughout the stores.

17              We walked through a spreadsheet that was Bates

18   number 53237 with him that he prepared.        And it was four

19   fiscal periods.    And he did a nationwide review of all the

20   stores.   So he is a core, key witness.       He did this analysis

21   very quickly.    And then -- so that's the one issue.        The

22   analysis he did, which then he handed off as to which stores

23   had transfers.

24              The next question was his analysis that he

25   performed with respect to what store team members were
     Case 1:17-cv-00112-APM Document 105 Filed 03/11/21 Page 22 of 35

                                                                              22

1    repaid.   I don't have much to add as to what Mr. Zambri

2    said.   But one of the issues that's unique to my case is,

3    this is part of Whole Foods' counterclaim, their damages.

4    So obviously, we're certainly entitled to that.

5               Mr. Campanelli, the first time we heard his name

6    was in the status report.      I don't know when he was

7    retained, but this analysis certainly began before the

8    litigation.    And if it's going to be part of their damages

9    that they're seeking, we can explore this in the future as

10   to what would be privileged.      But, again, they put it at

11   issue in the case and we're certainly -- to the extent there

12   is a privilege, you know, we take the position it's probably

13   been waived because it's at issue in the counterclaim.             But

14   we'll work with opposing counsel to try to get that

15   information.

16              One other thing to note is the email -- the

17   spreadsheet with the nationwide investigation that Mr. Grady

18   did as to labor transfers, that was attached to an email.

19   So that's how we accessed that particular spreadsheet, which

20   was very illuminating.

21              So perhaps there's a search done for

22   Mr. Campanelli's email, or emails sent to Mr. Campanelli.

23   That would contain the information that Mr. Grady sent to

24   Mr. Campanelli, because he did testify that he did perform

25   an analysis as to who had to be repaid, and it seems that
     Case 1:17-cv-00112-APM Document 105 Filed 03/11/21 Page 23 of 35

                                                                        23

1    it would be akin to the spreadsheet that we looked at during

2    his deposition.

3               In that same vein -- and I know this is an issue

4    we've brought up previously -- part of Whole Foods' damages

5    for their counterclaim is also -- they're seeking attorneys'

6    fees.   So I know Whole Foods previously just provided us the

7    total summary of terms at that point.

8               THE COURT:    When you say "attorneys' fees," you

9    mean the attorneys' fees associated with the internal

10   investigation?

11              MR. KLAPROTH:     So I think they're seeking

12   attorneys' fees in connection with the litigation as well.

13              THE COURT:    Okay.

14              MR. KLAPROTH:     And I know we've put it on the

15   back-burner.    And I'm happy to do that for a little while

16   longer, but we will need that information before the close

17   of discovery, if they're going to seek it.         They could

18   always withdraw the claim for attorneys' fees, but to the

19   extent that they are seeking, as part of their damages, it's

20   at issue, and the at-issue waiver doctrine would apply.

21              THE COURT:    I'm sorry, what's the basis for

22   attorneys' fees?

23              And, again, I'm not referring to any fees that

24   were incurred as part of the investigation, but the fees

25   associated with this case.
     Case 1:17-cv-00112-APM Document 105 Filed 03/11/21 Page 24 of 35

                                                                        24

1                I mean, I understand you're sort of suggesting

2    that they've taken a -- or suggesting that if they prevail

3    on the counterclaim, that their attorneys' fees in this case

4    would be recoverable.

5                Is that what Whole Foods -- Mr. Hempfling, is that

6    what you all have asked for in terms of damages and recovery

7    here?

8                MR. HEMPFLING:    Your Honor, I'll have to go back

9    and look at the pleadings.       Frankly, I hadn't prepared for

10   the damages issue as far as what our attorneys' fees were in

11   this case today.

12               But I know that we are requesting attorneys' fees

13   for the work that was done for both, I guess, defending the

14   Molock case and also for all of the investigation that had

15   to be done with regard to the non-STLs and their actions

16   that are alleged in this case.

17               THE COURT:   Okay.

18               Well, look, I mean, if that's a damages request,

19   then I'll leave it to you all to make sure that whatever you

20   all are claiming as damages in terms of fees, that's

21   produced.

22               But Mr. Klaproth has raised the issue.        And so

23   you'll just have to work with Mr. Hempfling and others to

24   make sure you get what you think you're entitled to.

25               MR. HEMPFLING:    And, Your Honor, I believe
     Case 1:17-cv-00112-APM Document 105 Filed 03/11/21 Page 25 of 35

                                                                        25

1    Mr. Casas has been discussing that with Mr. Klaproth and

2    that we were in the process of getting together fee invoices

3    and making sure that privileged information was redacted.

4               But I'll get with Mr. Casas after this hearing

5    later this afternoon and make sure that we're still in line

6    to get the relevant information turned over.

7               THE COURT:    Okay.

8               All right.    Mr. Klaproth, anything else from your

9    end before I turn to Mr. Hempfling?

10              MR. KLAPROTH:     That's it.   That's it, Your Honor.

11   Thank you.   I appreciate it.

12              THE COURT:    Okay.

13              All right, Mr. Hempfling.

14              MR. HEMPFLING:     Thank you, Your Honor.

15              I believe the only other issue outstanding was

16   that three people were identified in two recent depositions,

17   the Vasquez Plaintiffs that had not previously been

18   identified and, you know, not a huge issue, these things

19   come up in depositions.

20              But we did point out in our Scheduling Order that

21   we may need to revise our responses to discovery to include

22   these folks' names.     There's three of them right now, that

23   these are people who were identified by two of the

24   plaintiffs as having been, what I'll call, bad actors, if

25   you will, or having knowledge of transfers that we were not
     Case 1:17-cv-00112-APM Document 105 Filed 03/11/21 Page 26 of 35

                                                                          26

1    previously aware of.     There were three employees there

2    comprised --

3               THE COURT:    Okay.

4               MR. HEMPFLING:     Oh, I'm sorry.

5               THE COURT:    I'm sorry about that.

6               Okay.   So, Mr. Hempfling, are you suggesting that

7    you will need to make your disclosures or that these are

8    folks you may now want to depose?

9               MR. HEMPFLING:     I don't know that we'll need to

10   depose them, Your Honor.      But we would need to update our

11   disclosures.    And depending on whether they're team members

12   that we can interview or -- former team members that we

13   would need to depose, we'll just have to work that issue

14   out; I have not looked them up yet so far.         But at the very

15   least, we would need to update our disclosures.

16              THE COURT:    Okay.

17              Well, certainly, plaintiffs' counsel is on notice

18   as to who these folks are, because they've been mentioned in

19   depositions.    But obviously, you should update your

20   disclosures as required.

21              All right.    Well, with that, is there anything

22   else we ought to talk about this morning?

23              MR. ZAMBRI:    Your Honor, this is Salvatore Zambri.

24              I don't think so from the Molock perspective.

25              MR. KLAPROTH:     For the Vasquez Plaintiffs,
     Case 1:17-cv-00112-APM Document 105 Filed 03/11/21 Page 27 of 35

                                                                         27

1    Brendan Klaproth.

2               Nothing further, Your Honor.       Thank you.

3               THE COURT:    Okay.

4               So do we have -- I'm sorry, Mr. Hempfling.

5               MR. HEMPFLING:     Your Honor, I was just going to

6    point out for Whole Foods, we have nothing further.

7               THE COURT:    All right.

8               So do we have another date for another status in

9    this case?    I don't know if we do on the calendar.

10              Mr. Douyon or does any counsel know whether we

11   have one on the calendar or we'll set one now?

12              MR. KLAPROTH:     I don't believe so.

13              THE COURT:    So today is February 8th.      How about

14   the first -- I guess the second full week in March.

15              How's everybody's availability look on March the

16   11th?

17              MR. CASAS:    That's fine for plaintiffs, for

18   Molock.

19              THE COURT:    At 10:30?

20              MR. ZAMBRI:    Again, Your Honor, Salvatore Zambri.

21              That's fine for the Molock Plaintiffs.

22              MR. KLAPROTH:     And that's fine for the Vasquez

23   Plaintiffs.

24              MR. SELLENGER:     Your Honor, this is John

25   Hempfling.    It's fine for me, John.      How are you on that?
     Case 1:17-cv-00112-APM Document 105 Filed 03/11/21 Page 28 of 35

                                                                        28

1               MR. HEMPFLING:     I'm okay.    I can move some stuff

2    around, but I'm okay.     And I'm sure between Mr. Casas,

3    Mr. Sellinger and myself, one of us will be able to attend

4    for Whole Foods.

5               THE COURT:    Okay.   Very good.

6               And I'll just ask you all to submit a Joint Status

7    Report by the 9th.

8               So we'll reconvene on the 11th at 10:30, look for

9    a Status Report on the 9th.      And if you need me before then,

10   you'll let me know.

11              MR. ZAMBRI:    Thank you, Your Honor.

12              MR. KLAPROTH:     Thank you, Your Honor.

13              THE COURT:    Thank you, everyone.

14              MR. HEMPFLING:     Appreciate it.

15              (Proceedings concluded at 11:39 a.m.)

16

17

18

19

20

21

22

23

24

25
Case 1:17-cv-00112-APM Document 105 Filed 03/11/21 Page 29 of 35




                      C E R T I F I C A T E
                 I, William P. Zaremba, RMR, CRR, certify that
the foregoing is a correct transcript from the record of
proceedings in the above-titled matter.
                 Please note: This hearing occurred during
the COVID-19 pandemic and is therefore subject to the
technological limitations of court reporting remotely.




Date:__March 10, 2021______       /S/__William P. Zaremba______
                                  William P. Zaremba, RMR, CRR
                                                                                                                             30

       Case 1:17-cv-00112-APM
                   5          Document   105 [1]Filed
                                  allegations    6/7 03/11/21    Page
                                                        23/22 24/3 24/10 30 of 35
                                                                         24/12 calculation [1]                          12/10
                                                  alleged [1] 24/16          Austin [1] 2/5            calculations [14] 6/25
COURTROOM                 512 [1] 2/5
                                                  Allen [1] 3/13             availability [1] 27/15     7/5 8/2 10/12 10/14
DEPUTY: [2] 3/2 3/6       53237 [1] 21/18
                                                  alluding [1] 9/24          Avenue [1] 2/11            10/18 11/1 11/2 11/21
MR. CASAS: [3] 3/5
11/15 27/17               6                       also [6] 3/14 5/21         aware [2] 13/6 26/1        11/23 12/1 12/6 12/13
                          618-2344 [1] 1/24        12/18 14/19 23/5 24/14                               12/21
MR. HEMPFLING: [21]                                                          B
 8/25 10/1 10/7 11/10     6511 [1] 2/11           although [1] 5/22                                    calculus [7] 5/18 5/24
                                                  always [2] 6/17 23/18      back [11] 3/18 4/16 5/9    7/13 7/18 7/22 7/24
11/13 12/4 12/12 14/8
15/5 15/17 18/17 18/22    7                       am [1] 9/4                 5/10 5/23 7/23 10/19       9/17
                          7238 [1] 2/5            amazingly [1] 7/11         12/8 13/16 23/15 24/8     calendar [4] 4/15 4/16
20/14 24/8 24/25 25/14
                          78701 [1] 2/5           AMIT [1] 1/15              back-burner [1] 23/15      27/9 27/11
26/4 26/9 27/5 28/1
                                                  among [1] 19/20            bad [1] 25/24             call [2] 7/14 25/24
28/14
MR. KLAPROTH: [8]
                          8                       amount [1] 12/8            balancing [1] 11/19       came [2] 6/7 21/4
                          8th [1] 27/13           amounts [2] 8/1 9/18       based [2] 15/15 19/23     Campanelli [11] 4/22
20/23 23/11 23/14
                                                  analyses [1] 9/21          basis [1] 23/21            6/19 10/22 11/3 12/16
25/10 26/25 27/12
                          9                       analysis [8] 6/1 7/2 7/5   Bates [1] 21/17            12/17 16/24 18/13 22/5
27/22 28/12
                          9th [2] 28/7 28/9        21/20 21/22 21/24 22/7    be [25] 4/2 4/19 5/9       22/22 22/24
MR. SELLENGER: [2]                                                           5/10 5/18 6/19 7/14
                                                   22/25                                               Campanelli's [2] 16/17
3/14 27/24                A                       another [2] 27/8 27/8      7/17 7/18 8/1 8/2 9/19     22/22
MR. ZAMBRI: [22] 4/6                                                         13/15 14/20 17/14
5/5 5/7 5/13 5/15 6/10  a.m [2] 1/8 28/15         answers [1] 8/9                                      can [16] 3/5 4/22 9/1
                        ability [1] 8/13          Anthony [1] 10/22          19/12 19/13 21/8 22/8      9/2 9/4 10/3 11/3 12/16
6/13 6/21 7/8 8/12 8/19
                        able [8] 7/13 8/1 8/7     anticipated [1] 3/23       22/10 22/25 23/1 24/4      13/23 17/9 18/3 18/3
9/1 16/12 17/1 17/4
                         13/20 19/8 19/12 21/8    any [6] 10/25 13/23        24/15 28/3                 20/3 22/9 26/12 28/1
17/6 18/6 19/4 20/13
                         28/3                      15/14 21/10 23/23         because [10] 4/15 6/6     can't [1] 9/15
26/23 27/20 28/11
                        about [19] 5/1 8/3         27/10                     7/18 9/3 10/20 11/1       candidly [1] 19/8
THE COURT: [46]                                                              17/12 22/13 22/24
                         10/25 12/19 13/2 14/12   anything [7] 14/24                                   capacity [1] 6/9
$                        15/1 15/4 15/13 15/16     14/25 16/4 20/10 20/21    26/18                     captures [1] 9/17
                         15/24 16/24 18/1 18/9     25/8 26/21                becoming [1] 9/13         Casas [5] 2/2 10/15
$9,000 [1] 13/15
                         18/10 19/19 26/5 26/22   apparently [1] 13/21       been [28] 4/1 4/9 4/10     25/1 25/4 28/2
/                        27/13                    APPEARANCES [2]            4/14 4/25 5/1 6/2 6/3     Casas's [1] 21/4
/S [1] 29/10            above   [1] 29/4           1/17 2/1                  6/18 8/3 11/19 11/20      casasg [1] 2/6
                        above-titled [1] 29/4     appeared [1] 7/14          12/9 17/8 17/17 17/21     case [13] 5/17 13/4
1                       absent [1] 21/10          appears [1] 6/19           18/20 18/21 18/22 19/7     14/21 17/10 19/25 22/2
10 [1] 29/10            absolutely [3] 6/15       applied [2] 5/25 7/23      19/8 21/2 21/7 22/13       22/11 23/25 24/3 24/11
10:30 [2] 27/19 28/8     13/25 19/25              apply [1] 23/20            25/1 25/17 25/24 26/18     24/14 24/16 27/9
112 [2] 1/10 3/8        accessed [1] 22/19        appreciate [2] 25/11       before [14] 1/15 3/22     certainly [8] 9/12 15/19
11:08 [1] 1/8           accessible [2] 9/23        28/14                     11/17 13/3 14/1 16/16      17/22 18/23 22/4 22/7
11:39 [1] 28/15          13/17                    approach [3] 5/20 7/24     18/8 18/13 20/18 20/20     22/11 26/17
11th [2] 27/16 28/8     across   [1] 7/2           7/25                      22/7 23/16 25/9 28/9      Certified [1] 2/9
134,000 [1] 13/15       Action [2] 3/8 3/8        appropriate [2] 17/21      began [1] 22/7            certify [1] 29/2
16-2483 [2] 1/4 3/8     actions [1] 24/15          17/22                     behalf [2] 20/21 20/24    chance [4] 3/19 16/16
17-112 [2] 1/10 3/8     actors [1] 25/24          are [27] 3/3 3/24 4/2      being [2] 14/5 14/5        18/7 20/19
19 [1] 29/6             actual [1] 15/15           4/4 4/19 4/24 6/8 7/1     believe [8] 4/16 8/4      chime [1] 20/20
1919 [1] 1/19           actually [2] 4/8 13/7      8/17 11/6 12/6 13/20      14/10 14/18 14/19         Civil [3] 3/2 3/8 3/8
                        add [1] 22/1               14/5 14/9 16/6 16/7       24/25 25/15 27/12         claim [2] 7/6 23/18
2                       after [4] 6/7 13/4 15/2    16/21 20/6 23/19 24/12    best [1] 8/12             claiming [1] 24/20
20001 [2] 1/24 2/12      25/4                      24/16 24/20 25/23 26/6    better [1] 8/21           clarify [1] 10/3
20036 [1] 1/20          afternoon [2] 14/8 25/5    26/7 26/18 27/25          between [1] 28/2          clear [2] 19/24 21/14
2015 [1] 14/19          again [5] 20/2 20/19      arises [2] 15/11 21/10     bit [2] 7/8 17/7          clearly [2] 7/17 17/20
2016 [3] 5/21 5/22 7/23 22/10 23/23 27/20         around [1] 28/2            books [1] 16/18           clients [1] 20/22
202 [3] 1/20 1/24 2/12 age [1] 9/14               as [33]                    both [1] 24/13            clients' [1] 21/5
2021 [2] 1/7 29/10      ago [3] 14/22 19/5 19/7   ask [1] 28/6               box [1] 16/22             close [1] 23/16
2050 [1] 2/4            agree [2] 4/18 11/21      asked [2] 15/1 24/6        boxes [3] 19/19 20/3      closely [1] 13/3
2344 [1] 1/24           ahead [3] 3/5 12/4 17/5   asking [2] 13/22 17/18     20/9                      COLUMBIA [1] 1/1
2483 [2] 1/4 3/8        aided [1] 2/14            assigned [1] 5/17          breaks [1] 10/15          come [2] 15/18 25/19
                        akin [1] 23/1             assist [1] 10/13           Brendan [4] 1/22 3/12     common [7] 5/20 5/20
3                       al [7] 1/3 1/6 1/8 1/11   associated [2] 23/9        20/24 27/1                 5/25 6/1 7/24 7/24 7/24
300 [1] 2/4              3/9 3/9 3/10              23/25                     Brendan Klaproth [2]      comp [1] 13/19
3030 [1] 1/20           all [29] 3/20 4/13 4/18   assortment [1] 13/18       3/12 27/1                 companies [1] 6/14
320-7238 [1] 2/5         6/23 7/6 10/18 11/4      Atlantic [2] 7/4 7/4       bring [2] 16/20 20/7      company [1] 17/12
3249 [1] 2/12            12/5 12/6 14/4 14/14     attached [1] 22/18         broader [2] 7/5 12/10     complaining [1] 17/7
333 [1] 2/11             15/5 15/23 16/6 18/20    attempt [1] 12/8           brought [4] 10/13         complete [1] 21/9
350 [2] 1/19 1/23        19/1 19/2 20/10 21/15    attend [1] 28/3            11/18 19/13 23/4          comprised [1] 26/2
354-3249 [1] 2/12        21/19 24/6 24/14 24/19   attention [4] 16/21        buried [1] 9/19           computer [1] 2/14
                         24/20 25/8 25/13 26/21    19/13 20/7 20/11          burner [1] 23/15          computer-aided [1]
4                        27/7 28/6                attorneys [1] 11/18                                   2/14
406 [1] 1/23            all right [3] 12/5 19/1   attorneys' [9] 23/5        C                         conceivable [1] 9/11
463-3030 [1] 1/20        25/13                     23/8 23/9 23/12 23/18     CA [2] 1/4 1/10           concern [1] 14/17
                                                                                                                               31


C       Case 1:17-cv-00112-APM
                    decided [1] 11/20Document   105
                                         does [4] 8/11 Filed  03/11/21
                                                       9/22 9/23 17/20 Page 31 of 35
                                                                                  further [2]                         27/2 27/6
                         defendant [1] 5/16           27/10                      experts [2] 10/13 10/20 future [1] 22/9
concerned [1] 11/7
                         defendants [4] 1/7           doesn't [3] 8/4 9/16       explore [1] 22/9
concluded [1] 28/15
                         1/12 2/2 3/13                20/9                       extent [3] 20/3 22/11 G
conclusions [1] 17/13
                         defending [1] 24/13          doing [4] 3/17 10/18        23/19                   gainsharing [4] 7/6
conference [3] 1/14                                                                                       13/22 14/18 14/21
                         defense [2] 9/8 17/25        14/9 17/11
 3/7 19/14                                                                       F
                         Deloitte [7] 10/22           don't [16] 9/3 9/5 12/15                            gentleman [1] 5/2
confess [1] 3/21
                         11/13 11/14 11/20 12/1       13/19 14/16 14/20          fact [4] 7/10 15/22      get [16] 4/4 10/18
confirm [2] 15/3 15/12                                                            16/10 17/3              11/23 13/23 14/13 16/7
                         18/15 18/17                  14/22 18/2 18/14 19/15
confirmation [1] 16/9
                         demo    [1] 12/25            22/1 22/6 26/9 26/24       facts [2] 10/25 11/22    16/7 16/9 16/15 16/18
connection [1] 23/12
                         depending      [1] 26/11     27/9 27/12                 factual [1] 17/16        18/24 20/11 22/14
Constitution [1] 2/11
                         depose    [4]   18/8 26/8    don't think [1] 18/14      factually [1] 17/10      24/24 25/4 25/6
contain [1] 22/23
                         26/10 26/13                  done [8] 4/11 6/6 9/17     far [6] 4/1 5/23 11/7    gets [1] 17/15
contemplate [1] 9/15                                                              21/16 24/10 26/14
                         deposed [2] 4/1 4/2          12/20 21/7 22/21 24/13                              getting [2] 21/7 25/2
contemplated [1] 21/9
                         deposition [13] 5/2 5/7      24/15                      February [2] 1/7 27/13 gigabytes [1] 14/12
contents [1] 15/15
                         9/3 9/8 10/4 10/16           Douyon [1] 27/10           fee [1] 25/2             Global [1] 5/16
continue [1] 20/10
                         12/20 13/1 14/2 15/2         down [1] 20/3              fees [13] 13/16 23/6     go [5] 3/5 10/11 12/4
CONTINUED [1] 2/1                                                                 23/8 23/9 23/12 23/18 17/5 24/8
                         16/17 21/13 23/2             draft [1] 9/9
convened [1] 3/22                                                                 23/22 23/23 23/24 24/3 go ahead [3] 3/5 12/4
                         depositions      [11] 3/25   drawing [1] 17/13
coordinate [1] 16/17                                                              24/10 24/12 24/20       17/5
                         4/9 4/12 4/18 21/2 21/5      drive [24] 8/17 8/23
copy [1] 12/23
                         21/7 21/9 25/16 25/19        8/24 9/5 9/10 9/12 9/20    few [2] 4/19 21/1        going [12] 5/9 5/10
core [2] 4/20 21/20
                         26/19                        11/7 12/19 12/22 13/2      Fifth [1] 1/23           7/19 9/20 10/17 14/10
correct [6] 5/5 9/4
                         determine     [2] 11/5       13/9 13/9 13/10 14/1       file [3] 9/16 9/23 12/22 14/20 15/21 16/7 22/8
 11/10 20/13 20/15 29/3
                         14/14                        14/16 15/1 15/3 15/6       filed [1] 3/20           23/17 27/5
correctly [1] 14/18
                         determined [1] 10/21         15/7 15/12 15/13 15/16     files [1] 15/12          gone [1] 21/3
could [3] 10/24 17/16
                         determining [2] 5/18         16/10                      finally [1] 21/6         good [7] 3/16 4/7 4/17
 23/17
                         17/15                        dropped [1] 4/14           find [2] 8/4 13/20       7/15 21/8 21/10 28/5
counsel [19] 3/3 3/16
                         dial  [1] 3/4                duration [1] 21/5          fine [4] 27/17 27/21     good morning [1] 4/7
 4/4 9/8 9/8 10/17 10/23
                         did  [20]  6/25 7/1 7/9      during [8] 5/2 10/15        27/22 27/25             got [7] 4/1 9/17 9/18
 11/23 13/24 15/21
                         7/10 7/11 7/17 7/21          12/20 13/1 14/1 15/1       firm [1] 11/16           9/18 11/21 12/18 12/24
 16/18 16/22 18/23 19/6
                         7/21 9/4 10/13 11/1          23/1 29/5                  first [4] 12/24 12/24    gotten [1] 19/16
 19/20 20/2 22/14 26/17
                         11/24 17/24 21/19                                        22/5 27/14              Grady [20] 5/2 5/3 6/24
 27/10                                                E
                         21/20 21/22 22/18                                       fiscal [1] 21/19         9/4 9/11 9/24 10/8 11/1
counterclaim [4] 22/3
                         22/24 22/24 25/20            each [2] 11/5 19/9         five [1] 14/22           11/6 11/24 12/19 13/3
 22/13 23/5 24/3
                         didn't [3] 8/7 13/5 18/1     earlier [1] 17/7           FiveThirtyEight [1]      14/1 14/17 15/8 15/22
course [3] 7/2 13/1
                         different [2] 15/25          electronic [2] 9/16         21/15                   16/10 21/12 22/17
 16/15
                         15/25                         13/12                     flaggable [1] 7/14       22/23
court [4] 1/1 2/8 2/10
                         disagreement       [1]       else [5] 15/24 17/14       fleshes [1] 16/2         Grady's [3] 10/16
 29/7
                         19/20                         19/2 25/8 26/22           floor [1] 6/7            11/25 13/11
Court's [1] 16/21
                         disclosed [1] 5/1            email [4] 14/9 22/16       folder [1] 12/22         GREENBERG [2] 2/3
Courthouse [1] 2/10                                    22/18 22/22
                         disclosure [1] 18/7                                     folders [5] 13/17 13/21 11/18
COVID [1] 29/6
                         disclosures [4] 26/7         emails [1] 22/22            14/5 14/19 19/24        Gregory [1] 2/2
COVID-19 [1] 29/6
                         26/11 26/15 26/20            employee [3] 18/15         folks [2] 26/8 26/18     grenades [1] 19/9
created [4] 3/25 5/8 6/1                               18/16 18/18
                         discovery    [9] 10/24                                  folks' [1] 25/22         groove [1] 21/6
 17/23
                         10/25 11/23 13/12 18/9       employees [5] 4/25         FOODS [19] 1/6 1/11 gtlaw.com [2] 2/6 2/6
creates [1]  15/25
                         18/10 21/9 23/17 25/21        7/20 7/22 12/8 26/1        3/3 3/10 3/15 4/22 5/16 guess [3] 6/24 24/13
creating [1] 17/13
                         discuss    [3] 4/22 4/23     enable [1] 15/3             6/13 6/14 8/22 9/15     27/14
creation [1] 18/1
                         10/17                        end [2] 7/16 25/9           10/9 18/15 19/6 20/20 guy [2] 21/13 21/15
credible [1] 9/22
                         discussed [1] 10/15          enough [1] 15/18            23/6 24/5 27/6 28/4
credit [1] 21/4
                         discussing [1] 25/1          entitled [2] 22/4 24/24    Foods' [3] 4/25 22/3     H
CRR [2] 29/2 29/11                                                                                        had [17] 3/19 3/21 9/6
                         discussion [3] 4/20          entity [1] 5/16             23/4
crunched [1] 21/15
                         17/7 20/5                    Ernst [1] 11/12            forced [2] 19/21 19/22 12/9 12/20 12/22 12/25
cull [1] 9/21                                                                                             13/25 14/19 15/7 18/15
                         discussions      [1] 19/7    ESI [1] 13/18              foregoing [1] 29/3
current [1] 14/4                                                                                          19/18 20/19 21/23
                         disputes [1] 19/8            et [7] 1/3 1/6 1/8 1/11    forgive [1] 8/15
D                        DISTRICT [3] 1/1 1/1          3/9 3/9 3/10              formal [1] 19/17         22/25 24/14 25/17
                         1/15                         even [2] 8/2 13/4          former [3] 10/8 13/11 hadn't [1] 24/9
D.C [4] 1/7 1/20 1/24
                         do  [20] 6/4 7/13 7/17       Every [1] 18/9              26/12                   handed [1] 21/22
 2/12
                         11/1   12/1 13/19 14/6       everybody [1] 3/17         formula [3] 5/8 5/8      hang [2] 6/22 16/23
damages [8] 22/3 22/8
                         15/19   16/4 16/5 16/5       everybody's [1] 27/15       5/25                    happen [1] 18/10
 23/4 23/19 24/6 24/10
                         16/5   17/12   18/9 19/2     everyone [1] 28/13         forward [2] 16/5 16/6 happy [1] 23/15
 24/18 24/20
                         19/25   23/15   27/4 27/8    everything [1] 18/7        found [2] 15/7 15/23     hard [26] 8/4 8/17 8/23
data [4] 12/25 13/5                                                                                       8/24 9/5 9/10 9/11 9/20
 13/19 14/13             27/9                         exactly [2] 10/19 12/12    four [2] 7/12 21/18
                         do you [1] 16/5              exist [2] 6/2 6/16         frankly [3] 9/9 15/17    11/7 12/19 12/22 12/23
date [4] 12/15 14/19                                                                                      13/2 13/9 13/9 13/10
 27/8 29/10              doctrine [1] 23/20           existed [2] 6/17 14/1       24/9
                         documents [11] 4/24          existence [1] 6/2          Friday [2] 3/21 14/8     13/25 14/16 15/1 15/3
David [2] 2/2 3/14                                                                                        15/6 15/7 15/12 15/13
                         6/2 6/16 11/6 12/2           expert [11] 10/24 11/6     front [1] 4/5
day [2] 7/16 21/7                                                                                         15/16 16/10
                         12/23 16/16 17/19             11/8 11/9 11/22 13/12     frustrating [1] 17/19
days [1] 7/13
                         17/23 18/2 19/20              14/9 17/3 17/10 17/16     full [1] 27/14           hard-copy [1] 12/23
deal [1] 19/16
                                                                                                                              32


H      Case 1:17-cv-00112-APM         Document
                   I don't think [1] 9/3         105 [15]
                                          investigation Filed5/23
                                                               03/11/21    Page
                                                                  25/18 26/9       32 of 35
                                                                             27/9 27/10  material [1]                 5/3
                           I guess [3] 6/24 24/13 6/6 6/11 6/15 7/2 7/9       28/10                     matter [1] 29/4
has [11] 6/24 9/9 11/20
                            27/14                    9/22 10/10 11/11 11/17 knowledge [2] 11/22         may [6] 13/17 17/14
14/25 15/2 15/10 18/20
                           I have [2] 3/21 26/14     17/11 22/17 23/10        25/25                     19/13 20/4 25/21 26/8
18/22 19/24 24/22 25/1
                           I haven't [1] 19/16       23/24 24/14                                        maybe [3] 4/12 4/23
hasn't [1] 20/19                                                             L
                           I hope [1] 3/16          investigator [1] 6/8                                8/21
have [35]
                           I know [4] 8/3 23/3      invoices [1] 25/2        labeling [1] 19/25         me [11] 4/3 4/18 8/15
haven't [2] 19/8 19/16
                            23/6 23/14              involve [1] 7/5          labels [1] 19/23           9/4 9/22 16/5 20/19
having [3] 19/7 25/24
                           I mean [2] 7/11 24/18 involved [6] 10/18          labor [2] 7/10 22/18       20/20 27/25 28/9 28/10
25/25
                           I say [1] 4/13            11/17 11/20 12/25       laptop [1] 5/4             mean [6] 6/5 7/11 17/9
he [77]
                           I think [13] 3/20 4/17    13/22 17/10             last [3] 3/22 4/8 4/12     23/9 24/1 24/18
He didn't [1] 13/5
                            4/19 8/9 8/11 8/17 9/6 involving [1] 7/3         later [3] 10/24 17/17      mechanical [1] 2/13
he said [4] 5/25 6/16                                                         25/5
                            9/14 10/3 12/18 15/10 is [64]                                               MEHTA [1] 1/15
9/6 9/14
                            20/14 21/8              is there [2] 15/14 26/21 LAW [1] 1/22               member [2] 10/8 13/4
He'd [1] 13/4
                           I thought [1] 11/12      issue [16] 10/17 19/14 lead [1] 5/17                members [4] 12/13
he's [14] 6/9 6/13 8/6
                           I understand [1] 24/1 19/18 20/11 20/16           leader [3] 13/11 15/6      21/25 26/11 26/12
11/21 15/5 15/13 15/23
                           I want [2] 8/20 21/13     21/21 22/11 22/13 23/3 15/7                        memoranda [1] 17/13
17/10 17/20 17/25
                           I wanted [1] 20/6         23/20 23/20 24/10       learned [3] 5/1 10/4       memory [2] 8/5 9/13
18/17 18/20 21/14
                           I was [3] 3/15 17/6       24/22 25/15 25/18        13/2                      mentioned [4] 9/11
21/15
                            27/5                     26/13                   least [3] 8/12 18/1        9/12 13/8 26/18
heard [3] 11/12 13/2                                                          26/15
22/5                       I'll [6] 7/14 24/8 24/19 issued [1] 12/25                                    Merit [1] 2/9
                            25/4 25/24 28/6         issues [6] 4/20 11/4     leave [1] 24/19            MICHAEL [2] 1/3 3/9
hearing [4] 3/18 3/22
                           I'm [21] 3/15 6/4 6/21    16/20 20/6 21/4 22/2    led [1] 5/8                Michael Molock [1] 3/9
25/4 29/5
                            6/23 8/15 9/12 11/8     it [53]                  left [2] 15/6 15/8         Mid [2] 7/4 7/4
heat [1] 10/10
                            11/14 14/24 15/21       it would be [2] 13/15 length [1] 21/5               Mid-Atlantic [2] 7/4 7/4
helpful [1] 16/2
                            17/18 17/18 23/15        23/1                    let [5] 4/3 11/22 20/19    Mike [4] 5/2 13/8 15/8
Hempfling [14] 2/3                                                            20/20 28/10
                            23/21 23/23 26/4 26/5 it's [23] 5/16 7/11 8/3                               21/12
3/13 9/2 10/2 20/17
                            27/4 28/1 28/2 28/2      8/15 8/17 8/23 9/10     let's [3] 3/24 16/23       MOLOCK [8] 1/3 1/18
20/18 21/3 24/5 24/23
                           I'm just [3] 6/23 8/15    9/11 9/19 9/20 9/21      16/24                     3/9 3/11 24/14 26/24
25/9 25/13 26/6 27/4
                            17/18                    14/5 14/22 15/24 17/18 letter [1] 19/17            27/18 27/21
27/25
                           I'm not [2] 17/18 23/23 19/9 19/24 21/14 22/8 like [8] 7/12 7/12 10/5        money [2] 12/7 12/9
Hempfling's [1] 17/25                                                         12/22 14/12 16/6 19/9
                           I'm sorry [9] 3/15 6/4    22/12 22/13 23/19                                  month [1] 13/15
here [4] 6/7 9/13 9/13                                                        20/9
                            6/21 11/8 11/14 14/24 27/25                                                 months [1] 5/21
24/7
                            23/21 26/4 27/4                                  limitations [1] 29/7       more [3] 3/21 11/4
Hersh [1] 3/13                                      J
                           I'm sure [1] 15/21                                line [1] 25/5              19/12
hey [1] 13/8
                           I've [1] 3/19            jklaproth [1] 1/25       lingering [1] 16/21        morning [6] 3/16 3/18
him [13] 6/4 7/19 8/7
                           idea [3] 9/19 13/25      John [6] 2/3 3/13 10/2 list [1] 3/25                3/22 4/7 19/3 26/22
10/23 15/15 16/25 17/9
                            15/18                    20/17 27/24 27/25       litigation [4] 12/25       most [1] 12/2
17/9 17/16 18/8 18/24
                           identification [2] 4/21 John Hempfling [2]         17/12 22/8 23/12          move [2] 18/13 28/1
20/21 21/18
                            17/22                    10/2 20/17              little [2] 3/23 23/15      moving [2] 16/5 16/6
hire [1] 17/9
                           identified [6] 13/5 15/4 john.hempfling [1] 2/7 LLP [1] 2/3                  Mr [2] 24/22 28/2
his [18] 5/7 5/23 7/5
                            17/8 25/16 25/18 25/23 JOINT [4] 1/14 3/7 3/19 locate [1] 13/9              Mr. [53]
7/16 7/24 9/3 12/19
12/20 13/2 14/1 15/6       identify [5] 10/19 10/23 28/6                     located [1] 13/10          Mr. Campanelli [8]
                            13/5 13/17 17/16        JUDGE [1] 1/15           log [2] 19/5 19/19         4/22 6/19 11/3 12/16
15/7 17/22 20/22 21/12
21/24 22/5 23/2            illuminating [1] 22/20 just [24] 3/24 5/1 6/23 long [4] 1/18 8/3 14/13       12/17 22/5 22/22 22/24
                           imagine [1] 4/18          7/3 8/15 9/1 9/2 9/21    18/6                      Mr. Campanelli's [2]
hit [1] 21/6                                         9/22 12/10 13/8 13/18 longer [2] 3/23 23/16
                           importance [1] 9/23                                                          16/17 22/22
hold [1] 12/25                                       14/22 16/25 17/18
                           INC [4] 1/6 1/11 3/10                             look [6] 15/10 18/7        Mr. Casas [3] 10/15
Honor [39]                                           19/15 20/1 20/19 21/1 24/9 24/18 27/15 28/8
                            10/9                                                                        25/1 25/4
HONORABLE [1] 1/15                                   23/6 24/23 26/13 27/5 looked [2] 23/1 26/14
                           include [1] 25/21                                                            Mr. Casas's [1] 21/4
hope [2] 3/16 17/9                                   28/6
                           incurred [1] 23/24                                looks [1] 14/12            Mr. Douyon [1] 27/10
hoped [1] 3/21
                           indicate [1] 9/5                                  losing [2] 9/12 9/13       Mr. Grady [16] 6/24 9/4
hopefully [4] 14/13
                           indicated [2] 5/7 5/11
                                                    K                        lot [1] 19/24              9/11 9/24 10/8 11/1
16/9 19/11 20/2                                     kept [1] 12/21
                           indicators [1] 10/11                              Lots [1] 4/9               11/6 11/24 12/19 13/3
how [10] 4/4 5/9 5/9                                key [1] 21/20
                           individual [1] 11/4                                                          14/1 14/17 15/22 16/10
5/18 5/23 10/19 17/15
                           information [14] 9/25 kind [6] 3/24 4/4 8/4
                                                                             M                          22/17 22/23
22/19 27/13 27/25
                            12/1 13/14 13/17 13/23 12/18 15/14 16/6          made [1] 4/25              Mr. Grady's [3] 10/16
How's [1] 27/15
                            14/15 14/20 15/2 20/4 Klaproth [9] 1/22 1/22 main [1] 10/21                 11/25 13/11
however [1] 7/16
                            22/15 22/23 23/16 25/3 3/12 20/19 20/24 24/22 make [7] 7/20 10/13           Mr. Hempfling [9] 9/2
huge [2] 13/18 25/18                                 25/1 25/8 27/1           21/13 24/19 24/24 25/5
                            25/6                                                                        20/18 21/3 24/5 24/23
hybrid [2] 7/8 10/22                                klaprothlaw.com [1]       26/7
                           informed [1] 9/9                                                             25/9 25/13 26/6 27/4
I                          initial [1] 11/17         1/25                    making    [1] 25/3         Mr. Hempfling's [1]
                           initially [1] 13/13      know [26] 6/16 7/4       map [1] 10/10              17/25
I believe [5] 4/16 14/10                             7/21 8/3 8/3 12/19
                           internal [6] 6/6 6/8                              March [3] 27/14 27/15      Mr. Klaproth [3] 20/19
 14/18 24/25 25/15
                            6/10 6/15 7/13 23/9      14/16 14/20 14/22        29/10                     25/1 25/8
I can [2] 10/3 28/1                                  15/10  17/6 17/21 18/1
                           interview [1] 26/12                               MARKET      [4] 1/6 1/11   Mr. Sellinger [2] 3/3
I can't [1] 9/15                                     18/2 18/2 22/6 22/12     3/10 10/9
I don't [2] 12/15 19/15    investigate [1] 10/12                                                        28/3
                           investigated [1] 5/21     23/3 23/6 23/14 24/12 massive [1] 9/20             Mr. Zambri [4] 4/3 16/4
I don't have [1] 22/1
                                                                                                                                  33


M       Case 1:17-cv-00112-APM
                    one [19] 3/21 4/20Document   105 27/21
                                       5/8 26/25 27/17 Filed 03/11/21    Page 33 of 35
                                                               read [1] 3/21         12/5 14/4 17/3 18/20
                         6/14 13/15 15/4 15/8          27/23                      real [2] 9/2 16/24         19/1 19/2 19/16 25/8
Mr. Zambri... [2] 19/2
                         16/10 16/22 18/12            plaintiffs' [3] 4/3 15/21   Realtime [1] 2/9           25/13 25/22 26/21 27/7
22/1
                         20/16 21/4 21/7 21/21 26/17                              reasonable [1] 20/3        RMR [2] 29/2 29/11
much [3] 5/9 5/18 22/1
                         22/2 22/16 27/11 27/11 plan [1] 15/14                    recalling [1] 16/11        Room [1] 2/11
multiple [1] 7/2
                         28/3                         pleadings [1] 24/9          received [3] 6/17 14/8
mute [1] 3/15                                                                                                S
                         one-time [1] 13/15           Please [2] 10/6 29/5         19/5
my [10] 8/12 9/12 9/13
                         ongoing [1] 20/5             PLLC [2] 1/18 1/22          recent [1] 25/16           said [10] 5/25 6/16 9/6
13/7 14/17 15/18 19/17
                         only [9] 5/21 7/19 7/23 point [4] 20/12 23/7             reckless [1] 20/1           9/14 12/19 13/7 13/8
20/11 21/5 22/2
                         15/7 16/20 18/12 19/18 25/20 27/6                        reconvene [1] 28/8          13/16 14/25 22/2
myself [2] 11/17 28/3
                         20/6 25/15                   popped [1] 4/16             record [1] 29/3            Salvatore [6] 1/18 3/11
N                        opens   [1]    15/24         pose [1] 15/14              recorded [1] 2/13           4/7 16/13 26/23 27/20
                         opposing     [4]   10/16     position [3] 15/11          recoverable [1] 24/4       same [1] 23/3
name [1] 22/5
                         11/22   18/23    22/14        19/23 22/12                recovery [1] 24/6          sanction [1] 17/18
named [1] 5/2
             25/22       order  [2]   16/8   25/20    possible   [1] 16/19        red [1] 7/14               say [5] 4/13 6/4 6/25
names [1]
                         originally   [1]   11/16     prepared    [3] 3/20        redacted [1] 25/3           11/12 23/8
Nate [1] 21/14
                         other  [11]    6/9  6/25      21/18 24/9                 refer [1] 5/15             saying [3] 7/1 17/18
nationwide [5] 7/9
                                                                                                              17/25
7/12 7/17 21/19 22/17 7/19 10/11 16/20 19/9 prevail [1] 24/2                      referring [4] 5/4 12/6
                         19/18 20/6 20/16 22/16 previously [4] 23/4                14/17 23/23               says [1] 8/23
need [16] 9/25 13/9
13/16 16/4 16/5 17/19 25/15                            23/6 25/17 26/1            REGAN [1] 1/18             schedule [2] 4/1 18/11
19/16 20/9 23/16 25/21   others   [2]   4/14  24/23   prior [1] 5/22              reganfirm.com [1]          scheduled [8] 4/2 4/10
                         otherwise     [1]   9/16     privilege  [3] 19/5 19/19    1/21                       4/14 18/20 18/21 18/22
26/7 26/9 26/10 26/13
                         ought   [2]   7/18   26/22    22/12                      regard [7] 10/10 10/12      18/24 21/3
26/15 28/9
                         our [8] 13/12 14/9           privileged [2] 22/10         10/25 11/21 11/23         Scheduling [1] 25/20
needed [1] 12/1
                         19/23   24/10    25/20        25/3                        17/24 24/15               scope [1] 12/9
needs [1] 17/12
           5/1 6/3 6/17  25/21   26/10    26/15       probably   [1] 22/12        regarding [2] 7/10         search [1] 22/21
never [5]
13/2 13/4                out [10]   4/11   10/11      problems     [1] 16/1        19/21                     second [2] 6/22 27/14
                         11/5  13/20    16/2   19/14  proceedings      [4] 1/14   Registered [1] 2/9         secondly [1] 4/24
new [2] 4/21 21/10
                         19/15   25/20    26/14  27/6  2/13 28/15    29/4         related [1] 4/24           see [1] 20/21
news [2] 21/8 21/11
                         outside [2] 11/8 11/9 process [4] 11/19                  relatively [2] 16/7 18/6   seek [1] 23/17
next [3] 19/11 19/13
                         outside-retained [1]          13/14 13/22 25/2           relevant [6] 13/18         seeking [4] 22/9 23/5
21/24
                         11/9                         processed      [2] 14/5      14/15 14/21 14/23 20/4     23/11 23/19
nicely [1] 4/9
                         outstanding      [1]   25/15  14/6                        25/6                      seem [1] 9/22
nine [5] 7/4 7/20 7/22
12/10 12/14              over [2] 19/9 25/6           processing [3] 13/12        relied [1] 7/19            seemed [1] 7/17
                         own   [1]  15/18              14/6 14/10                 relying [1] 8/6            seems [2] 21/6 22/25
no [5] 1/4 1/10 3/5 6/10
13/25                                                 produced     [4] 2/14 6/3   remains [1] 19/23          Sellinger [4] 2/2 3/3
                         P                             6/18 24/21                 remember [2] 12/15          3/14 28/3
non [1]   24/15
                         paid [10] 5/9 5/10 5/18 production [1] 14/7               14/18                     sellingerd [1] 2/6
non-STLs [1] 24/15
                         7/18 9/17 9/18 9/18          program [1] 7/6             remembering [1] 8/16       senility [1] 9/13
not [36]
                         11/5 12/7 17/15              progressing [3] 4/5         remotely [1] 29/7          sense [2] 4/4 17/20
note [2] 22/16 29/5
                         pandemic [1] 29/6             4/9 4/17                   repaid [2] 22/1 22/25      sent [3] 13/11 22/22
nothing [3] 19/25 27/2
                         paralegal    [1]   13/8      provide  [1] 13/24          report [7] 3/20 8/14 9/9    22/23
27/6
                         part [10]   6/10 6/13 6/15 provided [2] 15/2 23/6         18/14 22/6 28/7 28/9      Services [1] 10/9
notice [1] 26/17
                         11/19 11/25 22/3 22/8 pure [1] 17/20                     Reporter [4] 2/8 2/9       set [2] 15/25 27/11
now [8] 4/16 9/11
                         23/4 23/19 23/24             purposes [1] 17/11           2/9 2/10                  several [2] 4/12 4/12
17/17 17/25 19/16
                         participated     [1]  9/4    pursuant [1] 17/23          reporting [1] 29/7         shape [1] 4/17
25/22 26/8 27/11
                         particular    [1]  22/19     put [4] 10/11 12/21         representation [1]         shares [1] 8/18
number [1] 21/18
               21/13     parties [1] 4/18              22/10 23/14                 4/21                      shifted [1] 12/9
numbers [2]
                         payment     [1]   13/15                                  request [2] 16/15          shifting [3] 7/6 7/10
21/15
                         payments [2] 4/25 7/20 Q                                  24/18                      7/14
NW [3] 1/19 1/23 2/11
                         people [11] 3/25 4/2         quantify [1] 12/8           requesting [1] 24/12       short [1] 16/7
O                        5/9  5/18  7/18   7/19       quasi [1] 17/3              required [1] 26/20         should [7] 4/23 5/18
obviously [2] 22/4       10/11   10/19    14/9  25/16 quasi-expert [1] 17/3       requires [1] 20/11          6/18 17/8 17/17 21/8
26/19                    25/23                        question [4] 8/9 8/21       resolution [1] 19/12        26/19
occurred [4] 7/7 10/3 perform [1] 22/24                15/11 21/24                resolve [2] 19/8 20/10     shouldn't [1] 9/19
21/16 29/5               performed      [1]  21/25    questions     [2] 15/15     respect [3] 21/2 21/12     Silver [1] 21/14
off [4] 4/14 12/18 18/13 perhaps    [1]   22/21        19/19                       21/25                     simply [1] 9/16
21/22                    period [2] 5/22 21/10 quick [2] 16/24 21/1               responded [1] 19/6         since [6] 4/8 4/12 9/8
Official [1] 2/10        periods [1] 21/19            quickly [7] 4/22 4/23       response [1] 19/17          10/4 16/24 19/16
Oh [2] 12/4 26/4         person    [3]   5/17  17/2    7/11 9/2 16/18 19/4        responses [1] 25/21        sir [1] 11/15
okay [25] 3/6 3/16 5/6   20/1                          21/21                      retained [6] 11/9 11/9     Sixth [1] 2/4
6/12 10/7 14/3 15/9      personal [1] 4/15            quite [2] 4/9 7/11           11/11 11/16 13/10 22/7    smart [1] 15/18
15/20 16/2 17/1 18/5     perspective [1] 26/24                                    retrospective [1] 7/1      smoothly [1] 21/3
                                                      R
18/19 18/25 20/8 23/13 pipe [1] 9/2                                               revealed [1] 17/17         so [65]
24/17 25/7 25/12 26/3 plainly [1] 5/19                raise [1] 20/21             review [6] 3/19 16/16      So I think [1] 23/11
26/6 26/16 27/3 28/1     plaintiffs  [13]    1/4 1/9  raised [2] 16/25 24/22       19/21 19/22 20/4 21/19    So it's [1] 5/16
28/2 28/5                1/18  1/22   3/11   3/12     range [2] 12/15 14/19       revise [1] 25/21           So you'll [1] 8/15
                         20/25   25/17    25/24       rather [1] 10/23            right [14] 4/13 6/23       some [15] 4/10 4/13
older [1] 9/13
                                                                                                                                34


S       Case 1:17-cv-00112-APM
                    T          Document   105
                                   therefore     Filed 03/11/21
                                             [1] 29/6              Page
                                                          14/18 19/11 20/6 34 of 35
                                                                           25/16 we're [15]                            3/18 4/10
                                                      these [14] 4/13 6/1 6/7     25/23                    4/11 4/17 13/22 16/22
some... [13] 4/15 6/9       take [4] 9/20 10/25
                                                       6/16 7/3 7/4 16/15        two-part [1] 11/19        18/3 19/9 19/21 19/21
 8/2 8/5 9/20 11/22          14/13 22/12
                                                       18/10 21/7 25/18 25/22    TX [1] 2/5                20/2 20/12 22/4 22/11
 11/22 15/22 16/9 19/5      taken [1] 24/2
                                                       25/23 26/7 26/18                                    25/5
 19/7 19/20 28/1            talk [2] 16/24 26/22                                 U
                                                      they [16] 5/9 5/15 6/17                              we've [10] 4/8 4/11
something [2] 12/16         talked [1] 10/16
                                                       7/19 9/17 9/18 10/20      U.S [1] 2/10              6/17 11/19 11/20 19/7
 15/24                      talking [4] 15/4 15/13
                                                       10/24 11/16 11/24         ultimate [1] 14/7         21/6 21/7 23/4 23/14
somewhere [2] 9/10           15/16 15/23
                                                       12/20 14/10 22/10         understand [2] 6/23       week [2] 19/11 27/14
 9/20                       team [9] 10/8 12/13
                                                       23/17 23/19 24/2          24/1                      well [12] 3/4 3/17 11/3
soon [1] 13/7                13/4 13/11 15/6 15/7
                                                      they're [6] 4/16 22/9      unexpected [1] 4/15       16/2 17/6 18/12 20/9
sooner [2] 10/23 19/14       21/25 26/11 26/12
                                                       23/5 23/11 23/17 26/11    unique [1] 22/2           20/18 23/12 24/18
sorry [11] 3/15 5/14        technological [1] 29/7
                                                      they've [7] 5/1 6/2 6/2    UNITED [2] 1/1 1/15       26/17 26/21
 6/4 6/21 11/8 11/14        tee [1] 19/3
                                                       6/17 21/3 24/2 26/18      unless [3] 9/12 19/18     went [6] 3/23 5/24 7/12
 14/24 23/21 26/4 26/5      TELECONFERENCE
                                                      thing [3] 19/10 21/10      19/25                     7/23 11/4 13/16
 27/4                        [1] 1/14
                                                       22/16                     up [8] 4/16 15/18 15/24   were [21] 5/9 5/9 7/19
sort [9] 7/1 7/4 7/11       telephone [1] 2/3                                    19/3 21/4 23/4 25/19
 10/22 11/19 16/3 16/21                               things [11] 3/24 4/4                                 10/13 10/17 10/20
                            telling [1] 7/19                                     26/14
                                                       4/15 4/19 14/6 16/3                                 11/16 11/18 12/21 13/6
 17/2 24/1                  tells [1] 9/24
                                                       16/6 16/21 18/10 21/1     update [3] 26/10 26/15    13/13 13/20 14/10
sound [1] 20/9              terabytes [2] 9/21                                   26/19
                                                       25/18                                               21/25 23/24 24/10 25/2
sounds [1] 16/6              13/14
                                                      think [21] 3/20 4/17       upon [1] 8/6              25/16 25/23 25/25 26/1
speak [1] 11/4              term [4] 5/20 7/15 7/24
                                                       4/19 8/9 8/11 8/14 8/17   us [8] 5/2 9/9 9/24       West [1] 2/4
specific [4] 5/23 8/1        13/21
                                                                                 14/10 14/13 15/5 23/6
                                                       9/3 9/5 9/6 9/14 10/3                               what [45]
 8/3 8/5                    terminology [1] 9/6
                                                       12/18 15/10 18/14         28/3                      what's [4] 8/24 12/9
specified [1] 18/14         terms [6] 3/25 14/25
                                                       19/15 20/14 21/8 23/11    use [1] 17/9              14/4 23/21
spoke [2] 4/8 4/12           16/5 23/7 24/6 24/20
                                                       24/24 26/24               used [2] 5/20 9/6         whatever [3] 17/14
spreadsheet [4] 21/17       terribly [1] 14/13
                                                      this [58]                                            17/14 24/19
 22/17 22/19 23/1           testified [3] 5/19 10/9
                                                      those [15] 7/22 7/22
                                                                                 V                         when [8] 6/4 6/25 9/17
spreadsheets [7] 6/1         14/1                                                VASQUEZ [8] 1/8 1/22
                                                       9/3 10/13 10/19 11/1                                12/24 12/24 17/15 22/6
 8/6 9/7 9/14 9/24 12/21    testify [2] 12/16 22/24                               3/9 3/12 20/24 25/17
                                                       11/6 11/23 12/2 12/3                                23/8
 17/14                      testimony [1] 7/16                                    26/25 27/22
                                                       13/22 14/5 15/14 17/19                              where [8] 3/24 7/13
stand [2] 14/6 16/3         texted [1] 13/7                                      vein [1] 23/3
                                                       20/6                                                8/17 8/23 14/6 14/25
start [3] 3/24 4/3 14/10    than [3] 3/23 10/23                                  verification [1] 15/22
                                                      thought [1] 11/12                                    16/3 21/6
started [1] 12/24            12/11                                               verify [1] 15/15
                                                      three [4] 7/12 25/16                                 whether [10] 14/14
STATES [2] 1/1 1/15         Thank [9] 3/5 4/6 20/23                              versus [1] 3/9
                                                       25/22 26/1                                          14/16 14/20 14/21 15/3
status [13] 1/14 3/7         25/11 25/14 27/2 28/11                              very [8] 5/19 19/4 21/3
 3/18 3/19 8/24 9/9 14/4     28/12 28/13              through [7] 9/21 14/14                               15/11 15/12 15/16
                                                       16/22 18/3 18/4 20/10      21/14 21/21 22/20        26/11 27/10
 18/14 19/14 22/6 27/8      Thank you [7] 3/5 4/6                                 26/14 28/5
                                                       21/17                                               which [5] 4/22 11/24
 28/6 28/9                   20/23 25/11 25/14                                   via [2] 1/14 2/3
                                                      throughout [2] 13/3                                  21/22 21/22 22/19
stenography [1] 2/13         28/11 28/12                                         VICTOR [2] 1/8 3/9
                                                       21/16                                               while [1] 23/15
still [6] 4/10 4/10 16/22   that [163]                                           Victor Vasquez [1] 3/9
 19/20 20/5 25/5                                      throw [1] 19/15                                      whittle [1] 20/3
                            that's [27] 5/16 6/23                                view [1] 15/11
                                                      throwing [1] 19/9                                    who [13] 4/2 5/8 5/12
STLs [1] 24/15               7/15 8/21 12/5 12/12                                vs [2] 1/5 1/10
                                                      time [10] 3/22 5/22                                  9/3 9/17 10/13 10/18
storage [1] 13/16            12/16 12/17 13/18
                                                       5/23 7/23 8/4 13/15                                 17/12 17/15 21/15
store [3] 12/8 12/13         13/23 15/21 16/2 17/15
                                                       18/9 19/5 19/7 22/5
                                                                                 W                         22/25 25/23 26/18
 21/25                       20/5 20/14 21/8 21/10                               wait [1] 10/24
                                                      timely [1] 18/7                                      who's [1] 17/2
stores [11] 7/3 7/3 7/5      21/21 22/2 22/19 24/18                              waiting [1] 3/3
 7/9 7/20 7/22 12/10         24/20 25/10 25/10        titled [1] 29/4                                      whole [24] 1/6 1/11 3/3
                                                      today [3] 14/11 24/11      waived [1] 22/13          3/10 3/15 4/22 4/25
 12/14 21/16 21/20           27/17 27/21 27/22                                   waiver [1] 23/20
                                                       27/13                                               5/16 6/13 6/14 8/22
 21/22                      their [7] 9/9 22/3 22/8                              walked [1] 21/17
                                                      today's [1] 4/20                                     9/15 10/8 15/25 15/25
stragglers [1] 4/11          23/5 23/19 24/3 24/15                               want [7] 8/20 13/19
                                                      together [3] 10/11                                   18/15 19/6 20/20 22/3
Street [3] 1/19 1/23 2/4    them [11] 4/14 6/17 8/7                              15/22 17/17 19/2 21/13
                                                       16/14 25/2                                          23/4 23/6 24/5 27/6
stuff [5] 12/21 14/21        8/8 10/19 13/16 13/22                               26/8
 17/16 19/24 28/1            16/16 25/22 26/10        told [2] 13/13 15/5                                  28/4
                                                      topic [1] 12/18            wanted [4] 12/19 16/20    Whole Foods [15] 3/3
subject [1] 29/6             26/14                                               19/15 20/6
                                                      total [1] 23/7                                       3/15 4/22 5/16 6/13
submit [1] 28/6             then [14] 4/24 6/20                                  wants [1] 20/21
                                                      transcript [3] 1/14 2/13                             6/14 8/22 9/15 18/15
substantive [1] 19/12        10/11 10/18 14/4 14/7                               was [62]
                                                       29/3                                                19/6 20/20 23/6 24/5
suggesting [4] 6/8           14/14 15/24 19/12                                   Washington [4] 1/7
 24/1 24/2 26/6              21/12 21/21 21/22        transcription [1] 2/14                               27/6 28/4
                                                      transfers [4] 21/16        1/20 1/24 2/12            Whole Foods' [3] 4/25
Suite [3] 1/19 1/23 2/4      24/19 28/9                                          wasn't [5] 8/2 8/7 11/3
                                                       21/23 22/18 25/25                                   22/3 23/4
summary [1] 23/7            there [21] 4/11 4/19                                 12/22 15/17
                                                      TRAURIG [1] 2/3                                      wholefoods.com [1]
supply [1] 11/25             4/24 5/19 6/6 8/15 9/2                              we [77]
                                                      try [2] 16/18 22/14                                  2/7
sure [8] 15/21 17/16         11/3 13/8 13/13 13/20                               we will [3] 13/23 15/19
                                                      trying [2] 6/23 11/5                                 will [11] 4/18 4/19
 21/13 24/19 24/24 25/3      13/21 15/10 15/14                                   23/16
                                                      turn [5] 8/7 20/18                                   11/22 13/23 14/13
 25/5 28/2                   19/15 19/15 20/12                                   We'd [1] 13/2
                                                       20/20 20/20 25/9                                    15/19 20/10 23/16
survey [2] 13/1 13/5         22/11 26/1 26/1 26/21                               we'll [9] 16/14 16/17
                                                      turned [1] 25/6                                      25/25 26/7 28/3
szambri [1] 1/21            there's [9] 4/10 11/18                               18/23 19/11 22/14 26/9
                             14/12 14/14 18/6 19/14   two [11] 4/14 11/19                                  William [4] 2/8 29/2
                                                       13/13 13/21 14/5 14/12    26/13 27/11 28/8          29/10 29/11
                             19/20 22/21 25/22
                                                                          35


W      Case 1:17-cv-00112-APM Document 105 Filed 03/11/21 Page 35 of 35
willing [1] 8/2
withdraw [1] 23/18
withhold [2] 17/22
17/23
within [3] 7/12 19/11
21/9
witness [5] 4/21 10/21
11/5 17/3 21/20
word [1] 4/13
words [1] 7/1
work [10] 16/14 17/23
18/3 18/3 18/23 20/10
22/14 24/13 24/23
26/13
worked [1] 13/3
working [3] 4/11 16/22
20/2
works [3] 5/13 5/15
6/14
worry [2] 18/9 18/10
worth [3] 9/21 13/14
14/12
would [16] 10/4 10/19
10/23 13/15 15/3 16/15
17/21 20/4 22/10 22/23
23/1 23/20 24/4 26/10
26/13 26/15
writing [1] 19/6
wrong [1] 9/4
Y
Yeah [3] 8/11 8/19 10/6
years [1] 14/22
Yes [4] 11/15 16/12
 17/4 20/14
yet [5] 18/21 18/22
 19/17 20/12 26/14
you [56]
you know [3] 7/21
 17/21 18/2
you'll [4] 8/15 16/9
 24/23 28/10
you're [8] 5/4 16/7
 17/11 17/12 17/13
 18/12 24/1 24/24
you've [3] 3/25 4/1
 15/4
Young [1] 11/12
your [46]
Your Honor [36]
Z
Zambri [11] 1/18 1/18
3/11 4/3 4/7 16/4 16/13
19/2 22/1 26/23 27/20
Zaremba [4] 2/8 29/2
29/10 29/11
